Case 5:19-cv-00015-RWS Document 54 Filed 10/09/19 Page 1 of 10 PageID #: 475



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                 TEXARKANA DIVISION

ADP, LLC,                             §
                                      §
            Plaintiff,                §
                                      §           No. 5:19-cv-00015-RWS
v.                                    §
                                      §
UNILOC LUXEMBOURG S.A., and           §
UNILOC USA, INC.,                     §
                                      §
             Defendants.              §



 DEFENDANTS’ MOTION FOR A PROTECTIVE ORDER AND BRIEF IN SUPPORT
Case 5:19-cv-00015-RWS Document 54 Filed 10/09/19 Page 2 of 10 PageID #: 476



                                       INTRODUCTION

       Defendants Uniloc Luxembourg S.A. and Uniloc USA, Inc. (collectively “Uniloc”) seek

a Protective Order preventing irrelevant, unnecessary, and unduly burdensome discovery of

Uniloc’s counsel in unrelated litigation via third party subpoenas. This case is about ADP’s

claim for indemnification and damages allegedly incurred in a previous patent infringement case

brought in this Court by Uniloc. ADP served subpoenas on six law firms that have represented

Uniloc in the past, seeking all of Uniloc’s invoices, fee arrangements, payments, and hourly rate

information from 45 different cases, only one of which even involves ADP. The discovery

sought is broad and overreaching and has no legitimate connection with any claims or defenses

before the Court. Further, ADP has never sought this information from Uniloc, the owner of

these documents. Uniloc accordingly moves for a Protective Order preventing discovery of its

current and former counsel concerning Uniloc’s fees and invoices in unrelated litigation.

                                        BACKGROUND

       The facts regarding the underlying litigation are described more fully in Uniloc’s

Memorandum in Support of its Motion to Dismiss. (Doc. 23.) In this case, ADP seeks to recover

primarily its attorneys’ fees and costs spent defending a prior patent infringement lawsuit that

Uniloc brought against ADP in 2016. Uniloc Luxembourg SA et. al. v. ADP, LLC, No. 2:16-cv-

741 (E.D. Tex).) The patents at issue were obtained by Uniloc through an assignment from IBM

(the “2016 Assignment”).

       APD was not a party to the 2016 Assignment with IBM. That agreement explicitly

provided that “for the avoidance of doubt” ADP was not protected as a “Strategic Partner” and

therefore could be sued. (Comp. ¶¶ 13, 81-83). After Uniloc and IBM negotiated an amendment

to the 2016 Assignment that would allow ADP to be licensed by IBM and protected from


                                                 1
Case 5:19-cv-00015-RWS Document 54 Filed 10/09/19 Page 3 of 10 PageID #: 477



litigation (the “2017 Amendment”), and following its dismissal from Uniloc’s suit, ADP

demanded indemnification from Uniloc based on the 2016 Assignment. Uniloc refused to

indemnify ADP (Comp. ¶¶ 84, 86) and ADP responded by filing suit against Uniloc for breach

of contract, tortious interference, and for sanctions under 28 U.S.C. § 1927. Uniloc moved to

dismiss all Counts on April 26, 2019. Defendants’ motion to dismiss is fully briefed and pending

before the Court. (See Doc. 23, 31.)

  I.   THE SUBPOENAS AT ISSUE

       On Friday, September 20, 2019, ADP provided notice that it intended to subpoena six of

Uniloc’s prior law firms, seeking a wide array of emails and communications from Uniloc’s case

files with those firms. On Wednesday, September 25, 2019, Uniloc received notice of amended

subpoenas that broadened these requests to include four additional topics targeting invoice and

fee arrangement details of Uniloc’s relationships with the six law firms involved in each one of

its prior cases involving IBM patents. The law firms and the number of case files targeted from

each include: Cesari and McKenna LLP (23 case files); Etheridge Law Group (9 case files);

Tadlock Law Firm PLLC (23 case files); O’Kelly Ernst & Joyce LLC (1 case file); Prince Lobel

Tye (31 case files); and Nelson Bumgardner Albritton PC (16 case files).

       Uniloc objected to the amended subpoenas in full by letter sent on September 26, 2019.

See Declaration of Eric Brown, ¶ 3. The parties met and conferred regarding the amended

subpoenas, resulting in Uniloc agreeing to produce certain subsets of information in exchange for

ADP’s withdrawal of all subpoena topics except for the last four topics in each that sought fee

arrangements, invoices, hourly rates, and all payment documents. Id. ¶ 4, 7. ADP has refused to

narrow these four topics. Id. ¶ 7 The remaining four topics directed to Prince Lobel Tye, LLP,

for example, in the amended subpoena include:


                                                2
Case 5:19-cv-00015-RWS Document 54 Filed 10/09/19 Page 4 of 10 PageID #: 478



     125. Documents sufficient to show all fee arrangements in place between Uniloc and
     Prince Lobel between February 3, 2016 and the present date, inclusive, for the cases
     listed in Requests 1-124 above.

     126. All invoices for legal fees and costs incurred by Uniloc between February 3,
     2016 and the present date, inclusive, for the cases listed in Requests 1-124 above.

     127. Documents sufficient to show the effective and actual hourly rates charged by
     Prince Lobel for work performed on behalf of Uniloc between February 3, 2016 and
     the present date, inclusive, for the cases listed in Requests 1-124 above.

     128. Documents sufficient to show all payments (including contingency fee
     payments, if any) made by Uniloc to Prince Lobel between February 3, 2016 and the
     present date, inclusive, for the cases listed in Requests 1-124 above.

See Amended Subpoena to Prince Lobel, Req. 125-128, (excerpted in Brown Decl. Ex. 1). The

last four requests on the other five amended subpoenas to former Uniloc law firms contain

identical language with only the number of cases and name of the firm changed. Id. ¶ 6. Uniloc

brings the present motion for a Protective Order to prevent this unnecessary, overreaching, and

irrelevant discovery regarding these four topics on each amended subpoena.

                                        LEGAL STANDARD

       Upon a showing of good cause, “any person from whom discovery is sought may move

for a protective order in the court where the action is pending … to protect a party or person

from annoyance, embarrassment, oppression, or undue burden or expense … forbidding the

disclosure of discovery.” Fed. R. Civ. P. 26(c)(1)(G); Landry v. Air Line Pilots Ass'n Int'l, 901

F.2d 404, 435 (5th Cir. 1990). The Court should balance the competing interests of the parties in

allowing discovery and protecting parties and deponents from undue burdens and

expenses. Bucher v. Richardson Hosp. Authority, 160 F.R.D. 88 (N.D.Tex.1994).

       Subpoenas to third-parties “are subject to the discovery limitations outlined in Fed. R.

Civ. P. 26(b).” Hussey v. State Farm Lloyds Ins. Co., 216 F.R.D. 591, 596 (E.D. Tex. 2003).

Under Rule 26(b), parties are limited to “discovery regarding nonprivileged matter that is

                                                 3
Case 5:19-cv-00015-RWS Document 54 Filed 10/09/19 Page 5 of 10 PageID #: 479



relevant to any party's claim or defense.” Fed. R. Civ. P. 26(b)(1). Rule 26 requires the court to

limit discovery that is “unreasonably cumulative or duplicative, or can be obtained from some

other source that is more convenient, less burdensome, or less expensive.” Fed. R. Civ. P.

26(b)(2)(C).

                                      LEGAL ANALYSIS

       The Court should grant the requested Protective Order for several reasons.

ADP’s subpoenas seek irrelevant information, are unduly burdensome and not proportional to

the needs of the case; would require extensive privilege review of fee and invoice documents on

45 separate cases; and seek information that has not been sought from Uniloc directly.

I.     THE SUBPOENAS SEEK ONLY IRRELEVANT DOCUMENTS.

       Fed. R. Civ. P. 26(b)(1) provides that a party “may obtain discovery regarding any

nonprivileged matter that is relevant to any party's claim or defense and proportional to the needs

of the case.” When documents are not relevant or necessary to obtain admissible evidence, any

burden on the nonparty is undue. Compaq Comp. Corp. v. Packard Bell Elecs., Inc., 163 F.R.D.

329, 335-36 (N.D. Cal. 1995). “Whether [a requesting party's] discovery requests [to a non-party

served with a subpoena] are relevant thus turns on whether they are ‘reasonably calculated’ to

lead to evidence admissible as to [its] claims” or defenses against its opponent in the underlying

case. Andra Grp., LP v. JDA Software Grp., Inc., 312 F.R.D. 444, 449–50 (N.D. Tex. 2015).

       ADPs four subpoenaed topics at issue are completely irrelevant to the present litigation.

This lawsuit is about ADP’s contract and tort claims. The topics demand documents for 103

case files involving 45 different patent cases. ADP was a party to only one of those cases. ADP

has not narrowly tailored these requests. The fee arrangements, hourly rates, invoices, and

payment data for Uniloc in other patent cases has no bearing on whether Uniloc breached or


                                                 4
Case 5:19-cv-00015-RWS Document 54 Filed 10/09/19 Page 6 of 10 PageID #: 480



tortiously interfered with a contract of ADP’s. The fees of Uniloc in 45 other cases are wholly

irrelevant. They involve different parties, different counsel, different claims, and different

Courts.

          ADP’s entire argument for relevance appears to be that Uniloc has alleged that the

damages in the form of attorneys’ fees that ADP is claiming in this lawsuit are unreasonable.1

However, Uniloc’s legal fees in 44 cases of the cases have nothing to do with ADP, involve only

separate litigation, and have no relevance to whether ADP’s fees in the underlying litigation

were reasonable. As to Uniloc’s fees in its underlying litigation with ADP, what Uniloc incurred

is not relevant to whether ADPs fees were reasonable. In fact, Uniloc’s fees to their lead counsel

are not even paid on a straight hourly basis and are incompatible with comparison. Declaration

of Steve Pedersen at ¶ 4. Quite simply, whether Uniloc’s fees in the underlying litigation were

reasonable or not has no bearing on whether ADP’s fees were reasonable.

          In addition, to clarify the issue and prevent motion practice, Uniloc has agreed not to use

Uniloc’s own time or expenses to argue the unreasonableness of ADP’s fees. Given that

position, the documents sought are totally irrelevant and unnecessary.

          The Texas Supreme Court in In re National Lloyds Insurance Company, 532 S.W.3d 794

(2017), recently held that hourly rates, total amount billed, and total reimbursable litigation

expenses of an opposing party are irrelevant and not discoverable because they do not “make it

any more probable that a requesting party’s attorney fees are reasonable and necessary, or not.”

Id. at 810. “This is so because an opposing party’s litigation expenditures are not ipso facto

reasonable or necessary; indeed parties who are not seeking to shift responsibility for their fees


1
  When a contract authorizes an award of attorney’s fees, the fee awarded must still be
reasonable even in the absence of a provision requiring a reasonable fee. See Frew v. Traylor,
688 Fed. Appx. 249, 257-58 (5th Cir. 2017); Spirtas Co. v. Insurance Co. of State of Pa., 555 F.
3d 647, 653 (8th Cir. 2009).
                                                   5
Case 5:19-cv-00015-RWS Document 54 Filed 10/09/19 Page 7 of 10 PageID #: 481



may freely choose to spend more or less time or money than would be “reasonable” or

“necessary” for parties who are.” Id. Evidence of an opposing party’s fees “lacks genuine

probative value as a comparator for a requesting party’s fees and, at best, would be merely

cumulative or duplicative of other evidence directed to that inquiry.” Id.

       Under this authority, Uniloc’s fees in the underlying litigation are irrelevant, as are

Uniloc’s fees and invoices in over 100 unrelated case files with six other firms. As the Court

stated, “the tasks and roles of counsel on opposite sides of a case and the interests of opposing

parties are so distinct that no ‘logical comparability’ exists with respect to their attorney fees and

billing rates.” Id. at 810-11 (citing McClain v. Lufkin Indus., Inc., 649 F.3d 374, 384 (5th Cir.

2011)). The tenuous connection of the documents sought to this case does not meet the standard

for relevance under Fed. R. Civ. P. 26(b) and a Protective Order should be issued.

II.    THE SUBPOENAS CREATE AN UNDUE BURDEN ON UNILOC AND THE THIRD PARTY
       RECIPIENTS

        To determine whether a subpoena presents an undue burden, Courts consider: (1)

relevance of the information requested; (2) the need for the documents; (3) the breadth of the

request; (4) the time period covered by the request; (5) the particularity with which the party

describes the documents; and (6) the burden imposed. Wiwa v. Royal Dutch Petroleum Co., 392

F.3d 812, 818 (5th Cir. 2004). The four topics at issue are unduly burdensome because of the

expansive nature of the requests and the unnecessary work that would be required to ensure

compliance with privilege concerns. Plaintiff has requested all fee information from 103

separate case files, from six law firms, regarding 45 separate litigations. ADP’s unwillingness to

narrow its requests shows that it is merely on a fishing expedition. The documents sought in

these four topics are not probative of the reasonableness of ADP’s fees, and the requests are

unduly burdensome on Uniloc and its counsel in those matters.

                                                  6
Case 5:19-cv-00015-RWS Document 54 Filed 10/09/19 Page 8 of 10 PageID #: 482



       The invoices sought from these 100+ case files covering a period of over 3.5 years would

require redaction to protect attorney-client privilege. Uniloc’s fee arrangements, invoices, and

payments are confidential and contain attorney client privileged information. Pederson Aff. ¶ 3.

There is no legitimate reason for Uniloc and its counsel to undergo such a costly and painstaking

privilege review. These requests should be prohibited via Protective Order.

       Finally, a subpoena seeking information available from a party to the case is unduly

burdensome. See Haworth, Inc. v. Herman Miller, Inc., 998 F.2d 975, 978 (Fed. Cir. 1993). The

documents, although not relevant, should have been sought first from Uniloc, the party to the

case. Haworth, 998 F.2d at 978.

III.   THE CIRCUMSTANCES OF THIS CASE REQUIRE THIS COURT’S INTERVENTION.

       As a final note, the practical efficiency of addressing these six separate third-party

subpoenas together weighs heavily in favor of this Court addressing them through this motion.

ADP served these six subpoenas in three separate jurisdictions. Litigating these identical

document requests to third-parties in three parallel proceedings in different Courts would lead to

unnecessary expenses and the potential for disparate results, especially considering all

documents, if relevant, are available from Uniloc. The Court should grant this motion and

provide consistency and finality as to these remaining four requests in these six amended

subpoenas.

                                          CONCLUSION

       Uniloc requests the Court enter a Protective Order limiting the scope of discovery to

exclude discovery of Uniloc’s fee arrangements, invoices, hourly rate, and payments in separate

litigation, including the last four topics in each of ADP’s subpoenas to Uniloc’s counsel in those

other cases.



                                                 7
Case 5:19-cv-00015-RWS Document 54 Filed 10/09/19 Page 9 of 10 PageID #: 483



                                   Respectfully submitted,

Dated: October 9, 2019             GRAY, PLANT, MOOTY, MOOTY
                                   & BENNETT, P.A.

                                   By: /s/Dean C. Eyler
                                       Dean C. Eyler (MN Bar # 267491)
                                       Eric V. Brown (MN Bar # 393078)
                                       500 IDS Center
                                       80 South 8th Street
                                       Minneapolis, MN 55402
                                       Phone: 612-632-3000
                                       Fax: 612-632-4444
                                       dean.eyler@gpmlaw.com
                                       eric.brown@gpmlaw.com

                                   CARRINGTON, COLEMAN, SLOMAN &
                                   BLUMENTHAL, L.L.P.
                                      Ken Carroll
                                      Texas Bar No. 03888500
                                      901 Main Street, Suite 5500
                                      Dallas, TX 75202
                                      Phone: 214-855-3029
                                      Fax: 214-758-3729
                                      kcarroll@ccsb.com

                                   ATTORNEYS FOR DEFENDANTS




                                      8
Case 5:19-cv-00015-RWS Document 54 Filed 10/09/19 Page 10 of 10 PageID #: 484



                                 CERTIFICATE OF SERVICE
         The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of this document via the Court’s

CM/ECF System on October 9, 2019.

                                                     /s/ Dean C. Eyler


                              CERTIFICATE OF CONFERENCE
        Counsel has complied with the meet and confer requirement in Local Rule CV-7(h). The
motion is opposed by Plaintiff. The conferences required by L.R. CV-7(h) have been conducted.
On October 3, 2019, Eric Brown and Ken Carroll appearing for Defendants and Matthew Moffa
appearing for Plaintiff conducted an initial meet and confer teleconference regarding the issues
in dispute and narrowed the issues. On October 9, 2019, a second meet and confer
teleconference was held with Dean Eyler, Eric Brown, and Ken Carroll appearing for Defendants
and Matthew Moffa, William McCabe and Patrick Clutter appearing for Plaintiffs. Agreement
could not be reached on the final four topics of each third-party subpoena because the parties
disagree regarding the relevance, burden, and scope of the documents requested. The
discussions have conclusively ended in an impasse leaving an open issue for the court to resolve.

                                                     /s/ Dean C. Eyler
                                                     /s/ Ken Carroll




GP:4816-3708-8679 v1




                                                 9
